Citation Nr: 0826914	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  03-20 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability evaluation for the 
residuals of cancer of the larynx, currently evaluated as 60 
percent disabling.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran has active military service from February 1964 to 
February 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision.  The Board 
issued a decision in May 2004 that was set aside by the Court 
of Appeals for Veterans Claims in July 2006.  The Court 
remanded the veteran's claim to the Board for consideration 
of whether the veteran warranted an extraschedular rating for 
the residuals of the veteran's cancer of the larynx.

The Board subsequently remanded the veteran's claim for a 
referral to the Director of Compensation and Pension for 
determination of whether an extraschedular rating was 
warranted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the veteran's claim was referred to the 
Director of Compensation and Pension for consideration of 
whether an extraschedular rating was warranted.  The Director 
found that it was not, and a supplemental statement of the 
case was issued in March 2008.  In July 2008, the veteran's 
representative submitted a statement indicating that the 
veteran reported having frequent periods of hospitalization 
as a result of the residuals of his cancer of the larynx, and 
the representative stated that this triggered VA's duty to 
assist the veteran in obtaining medical evidence.  It is 
noted that in reading the veteran's statement, it appears 
that the veteran is referring to hospitalizations which 
occurred when his cancer was being treated, and it is unclear 
whether he has required hospitalization since.  Nevertheless, 
given that the most recent medical evidence is nearly six 
years old, a remand is necessary to obtain up to date 
treatment records for the veteran.
It is also noted that the veteran's last VA examination was 
in December 2002; and, given the passage of time since then, 
that examination no longer provides a picture of the current 
state of the veteran's disability.  As such, a new 
examination should be provided. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide a list of the healthcare 
providers (to include any 
hospitalizations) that have treated him 
since 2002, along with the appropriate 
waivers to obtain any such records.  The 
RO should then obtain any identified 
records.

2.  Schedule the veteran for an 
examination to evaluate the residuals of 
his cancer of the larynx.  The examiner 
should be provided with the veteran's 
claims file, and a complete rationale 
should be provided for any opinions 
expressed.  The examiner should 
specifically comment on whether the 
veteran's cancer of the larynx has shown 
any local recurrence or metastasis; 
whether the residuals of the cancer 
prevent the veteran from speaking above a 
whisper or whether they prevent him from 
being able to communicate by speech (e.g. 
complete organic aphonia); and whether 
there is larynx stenosis, such that forced 
expiratory volume in one second is less 
than 40 percent of  predicted volume, with 
Flow Volume Loop compatible with upper 
airway obstruction, or; permanent 
tracheostomy.  

3.  When the development requested has 
been completed, the claims should be 
readjudicated.  If the veteran's claim 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate time for response before 
returning the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




